Citation Nr: 1532747	
Decision Date: 07/31/15    Archive Date: 08/05/15

DOCKET NO.  08-13 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent from July 1, 2009, for status post left total knee replacement (TKR).

2.  Entitlement to service connection for avascular necrosis as secondary to the service-connected residuals of a left fibula fracture with tricompartmental osteoarthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1972.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that denied service connection for avascular necrosis, and assigned a 30 percent rating for his status post left TKR, effective from March 22, 2006.  

During the pendency of the appeal, the Veteran underwent a left TKR on May 27, 2008, and was assigned a temporary 100 percent rating, effective from May 27, 2008 to June 30, 2009.  A 30 percent evaluation was then assigned, effective July 1, 2009.

In December 2009, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge; a transcript of that proceeding has been associated with the claims file.

The Board notes that, in a final May 2010 Board decision, the issue of entitlement to an increased rating for the Veteran's status post left TKR prior to July 1, 2009 was fully adjudicated.

These matters have been remanded three previous times, most recently in March 2014.  Following further development by the agency of original jurisdiction (AOJ), these issues have now returned to the Board for further appellate review.  
As will be discussed further, with regard to the issue of entitlement to a rating in excess of 30 percent for status post left TKR, the Board finds that the AOJ substantially complied with the March 2014 remand orders pertinent to that issue.  Thus, no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97, 015 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

This appeal is now being processed using the Virtual VA and Veteran Benefits Management System (VBMS).

The issue of entitlement to service connection for avascular necrosis as secondary to the service-connected residuals of a left fibula fracture with tricompartmental osteoarthritis is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

From July 1, 2009, the Veteran's service-connected status post left TKR is manifested by subjective complaints of weakness and pain, without objective evidence of chronic residuals consisting of severe painful motion or weakness.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for status post left TKR, beginning on July 1, 2009, are not met. 38 U.S.C.A. § 1155, 5103A, 5107(b) (West 2014); 38 C.F.R. § 3.102, 3.159, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5010-5055 (2014).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an April 2006 letter, sent prior to the initial unfavorable decision in September 2006, advised the Veteran of the evidence and information necessary to substantiate his increased rating claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the letter advised him of the information and evidence necessary to establish an effective date in accordance with Dingess/Hartman, supra.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.)  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting in the procurement of service treatment records (STRs) and pertinent post-service treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The claims file contains STRs, private and VA medical records, and the Veteran's own contentions.  He has been given multiple VA examinations in conjunction with his claim, most recently in May 2014.  He has not alleged that the VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected status post left TKR as they include interviews with the Veteran, a review of his claims file, and full examinations addressing the relevant rating criteria.  Moreover, he has not alleged that his disability has worsened in severity since the May 2014 VA examination.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  Therefore, the Board finds that the examinations of record are adequate to adjudicate the Veteran's claim.

In Bryant v. Shinseki, the Court held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Here, during the December 2009 hearing, the undersigned Veterans Law Judge enumerated the issues on appeal.  Information was solicited regarding the current nature and severity of the Veteran's left knee, including lay statements concerning its symptomatology. Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained. Id. at 497. As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2), and that the Board hearing was legally sufficient.

In March 2014, the Board remanded the Veteran's claim for additional development to include scheduling him for a new VA examination to address the current nature and severity of his service-connected left knee disability, as well as to afford him the opportunity to submit, or complete the necessary authorization to obtain, private medical records.  Further, the AOJ was to obtain updated VA treatment records and associated them with the claims file.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  In March 2014, a letter was sent to the Veteran requesting that he submit, or complete the necessary authorization to obtain, any private treatment records related to his left knee.  Additionally, VA treatment records dated through May 2014 were associated with the claims file.  Finally, in May 2014, he was afforded a VA examination to address the current nature and severity of his status post left TKR.  Thereafter, the issue decided herein was readjudicated in a September 2014 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the March 2014 remand orders.  

The Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned. 38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App.  505 (2007).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of
the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes. Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

The Veteran's service-connected status post left TKR has been evaluated as 30 percent disabling from July 1, 2009, pursuant to Diagnostic Code 5055.  The Veteran alleges that his disability is more severe than that represented by the currently assigned rating and, therefore, a higher rating is warranted.

For one year following the implantation of a knee prosthesis, a service-connected knee disability is rated as 100 percent disabling.  Thereafter, a 60 percent rating is assigned when there are chronic residuals consisting of severe painful motion or weakness in the affected extremity; or, a minimum 30 percent rating is assigned.  When there are intermediate degrees of residual weakness, pain, or limitation of motion, these intermediate residuals are to be rated by analogy under 38 C.F.R.         § 4.71a, Diagnostic Codes 5256, 5261, or 5262.  See 38 C.F.R. § 4.71a, Diagnostic Code 5055.

Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating. Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256. 

Extension of leg motion that was limited to five degrees warrants a zero percent rating.  A 10 percent rating requires extension limited to 10 degrees, a 20 percent rating is warranted where extension is limited to 15 degrees and a 30 percent rating may be assigned where the evidence shows extension limited to 20 degrees.  For a 40 percent rating, extension must be limited to 30 degrees.  And finally, where extension is limited to 45 degrees a 50 percent rating may be assigned.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Normal range of knee motion is 140 degrees of flexion and zero degrees of extension.  38 C.F.R. § 4.71, Plate II.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

In December 2009, the Veteran testified before the undersigned Veterans Law Judge.  During the hearing, the Veteran stated that he used of a cane every day because, as he stated, he was concerned that his pain would increase and he was afraid that his left knee would give out, or "buckle," on him if he did not use it.  He also stated that he suffered from muscle spasms and cramps through the lower knee area and down to his toes.  With these spasms and cramps, he stated that he felt additional pain that felt as though "somebody smashed it with a hammer or something."  Hearing Transcript, Pg. 13. The Veteran also stated that he had problems standing up after sitting for too long, and that he had problems walking.  The Veteran also stated that his knee would swell.  With regard to the impact of his left knee disability, the Veteran stated that his knee has affected his ability to perform activities of daily living; for example, he had trouble taking his grandchildren to the store, and had problems squatting to pick something up.  Hearing Transcript, Pg. 17.

A VA treatment note from February 2010 noted that that Veteran complained of left knee pain, as well as some grinding.  Upon examination, the Veteran's range of motion was noted as being "OK," with crepitation in full extension.  Unfortunately, the Veteran's specific range of motion in degrees was not recorded.

In April 2010, the Veteran was seen at the Daytona Beach VA Medical Center (VAMC) complaining of pain and crepitus in the lateral aspect of his left knee.  The orthopedic surgery consult noted that the Veteran ambulated with the assistance of a cane.  Additionally, left knee swelling was noted along the lateral aspect of the knee.  The Veteran's range of motion was noted to be 0 degrees of extension to 100 degrees of flexion.  The practitioner noted that the Veteran stability was good.  Additionally, X-rays revealed no evidence of loosening or dislodgment of the Veteran's knee replacement.  The radiologist found no acute fractures, dislocations, or joint effusion, or significant soft tissue swelling.

A VA treatment record from December 2010 indicates that the Veteran rated his pain as less than five out of ten.

In December 2010, the Veteran was afforded a VA examination to assess the nature and severity of his left knee disability.  With regard to the symptoms associated with the Veteran's left knee, the examiner noted that the Veteran experienced giving way, pain, stiffness, weakness, decreased speed of motion, and a lack of full extension due to moderate muscle weakness.  The Veteran's pain was treated with nonsteroidal anti-inflammatory drugs.  The examiner noted that the Veteran's symptoms did not include instability, incoordination, episodes of dislocation or subluxation, effusions, inflammation, or flare-ups of joint disease.  The examiner noted no incapacitating episodes.  The examiner found that the Veteran could stand for 15 to 30 minutes, that he could walk a quarter of a mile, and that he always used a cane.  The examiner noted tenderness, a 20 degree extensory lag due to a weak quadriceps muscle, good collateral stability, normal tracking, and pain with active and passive motion.  The Veteran's range of motion was 20 degrees extension, 100 degrees flexion, with objective evidence of pain with active motion on the right side.  The Veteran's range of motion was not limited following repetitive use.  There was no evidence of ankylosis.

In a May 2013 VA psychiatry note, the Veteran stated that his still had chronic problems with his left knee.  The Veteran rated the pain as a five out of ten, and said that he used medication to relieve it.  A December 2013 mental health note contains a similar description from the Veteran.

Following the March 2014 Board remand, the Veteran was afforded another VA examination in May 2014 to determine the nature and severity of his service-connected left knee.  During the examination, the Veteran stated that his condition was "not very good."  He stated he was limited in activity, including bending and kneeling, and that he was unable to distances without the assistance of his Canadian crutches.  The Veteran denied any flare-ups of his condition.  

Range of motion testing revealed flexion was limited to 115 degrees, with objective evidence of painful motion at 120 degrees; and extension was limited to 15 degrees, without objective evidence of painful motion.  The Veteran's range of motion was the same following repetitive-use testing.  The examiner noted that the Veteran did not have any functional loss and/or functional impairment of the left knee.  The examiner found no evidence of tenderness of pain to palpation.  The Veteran's muscle strength testing revealed that the Veteran was able to perform active movement against come resistance during both extension and flexion.  The Veteran's stability was normal, and there was no evidence or history of recurrent patellar subluxation or dislocation.  The examiner opined that the Veteran's left knee disability did not impact his ability to work.

The Board finds that the evidence of record does not reflect chronic left knee residuals such as severe painful motion or weakness in the affected extremity, and/or ankylosis, so as to warrant a 60 percent rating under DC 5055.  Specifically, although the evidence highlighted above indicates that the Veteran suffers from pain in his left knee, there is no indication that that pain has been resulted in severely painful motion.  For example, although the December 2010 VA examiner note painful motion on both active and passive motion, the Veteran's range of motion was still 20 degrees to 100 degrees.  Additionally, in his VA treatment records, the Veteran rated his pain as only a five out of ten, and a less than five out of ten.  With regard to weakness, the December 2010 examiner described the Veteran's weakness as moderate, and associated with the Veteran's quadriceps muscle.  

Additionally, during the May 2014 examination, the Veteran muscle testing was recorded as four out of five, indicating active movement against some resistance.  Regarding the Veteran's range of motion findings, the Board notes that results from the December 2010 VA examination that recorded the Veteran's extension as being limited to 20 degrees was the most severe range-of-motion result in the claims file.  All other range-of-motion results indicate that the Veteran had full extension or was limited to only 15 degrees.  Under DC 5261, extension limited to only 20 degrees would entitle the Veteran to only a 30 percent rating, the same rating he is currently assigned under DC 5055.

Furthermore, there is no evidence in the record of impairment of the tibia or fibula or of ankylosis of the left knee so as to warrant a higher rating under DCs 5256 or 5262.

The Board emphasizes that the 30 percent rating appropriately compensates the Veteran for the extent of his functional loss due to limited or excess movement, pain, weakness, and excess fatigability.  See 38 C.F.R. §§ 4.40 and 4.45 (2014); DeLuca, supra.  Here, there is no probative evidence to support a finding that, at any point since July 1, 2009, any symptoms of pain, fatigue, weakness, lack of endurance, and/or incoordination have been so disabling, to include on repeated use or during flare-ups, to support the assignment of a rating in excess of 30 percent under any of the rating code predicated on range of motion.  In fact, during both VA examinations, the Veteran specifically denied experiencing flare-ups.  Additionally, the Veteran's range of motion was the same following repetitive-use testing.

The Board has considered the Veteran's statements that his left knee is worse than that reflected by the current 30 percent rating.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which is finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify a specific level of disability of his left knee according to the appropriate diagnostic codes.  Such competent evidence concerning the nature and extent of the Veteran's left knee has been provided by the medical personnel who examined him either during VA treatment or during his VA examinations.  The medical findings in the VA examinations directly address the criteria under which this disability is evaluated.  The Board finds these records to be more probative than the Veteran's subjective evidence of complaints of increased symptomatology.  See Cartright v. Derwinski, 2 Vet. App. at 25 (interest in the outcome of a proceeding may affect the credibility of testimony).

Thus, the Board finds that the Veteran is not entitled to a rating in excess of 30 percent for his service-connected status post left TKR.

Other Considerations

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected left knee; however, the Board finds that his symptomatology has been stable throughout the applicable appellate period.  Therefore, assigning staged ratings for such disability is not warranted.

Additionally, the Board has considered whether the case should be referred for extra-schedular consideration.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).  

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 
§ 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected scar with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology throughout the appeal period has been fully addressed by the rating criteria under which the disability is rated.  Thus, referral for an extra-schedular rating is not appropriate because the rating criteria fully contemplate the appearance, character, and level of impairment, including pain, caused by her scar.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

Further, the Board notes that under Johnson v. McDonald, 2013-7104, 2014 WL 3562218 (Fed. Cir. Aug. 6, 2014), a veteran may be awarded an extra-schedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  

However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition at any point during the appeal.  Again, the Board notes that the Veterans complaints of pain, weakness, and instability are contemplated under DC 5055.  Accordingly, this is not an exceptional circumstance in which extra-schedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

Finally, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for a total rating based on individual employability due to service-connected disability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  While the record indicates that the Veteran has not worked since 2002, there is no evidence to suggest that the Veteran's left knee alone affect his ability to obtain gainful employment.  In fact, the May 2014 VA examination opined that the Veteran's left knee would not impact his ability to work.  Therefore, the Board finds that the issue of entitlement to a TDIU is not expressly raised by the Veteran or reasonably raised by the record at any point during the appeal.  Thus, further consideration of such is not necessary. 

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim for a rating in excess of 30 percent from July 1, 2009 for his service-connected status post left TKR.  Therefore, the benefit of the doubt doctrine is not applicable in the instant appeal and his increased rating claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a rating in excess of 30 percent from July 1, 2009, for status post left TKR is denied.



REMAND

The Board sincerely apologizes for the additional delay of adjudication of the Veteran's claim, but a remand is necessary before the Veteran's claim on appeal can be adjudicated to ensure a complete record on which the Board can base its decision.

The Veteran claim entitlement to service connection for avascular necrosis in his hips as secondary to frequent cortisone shots received for his service-connected left knee disability.

In March 2014, the Board remanded the Veteran's claim for service connection for avascular necrosis as secondary to the service-connected residuals of a left fibula fracture with tricompartmental osteoarthritis for further development because the development requested in the May 2010 and May 2011 Board remands had not been accomplished.  Specifically, the Board found that the December 2010 VA examination failed to address the aggravation aspect of secondary service connection.  Thus, the AOJ was instructed to obtain an addendum opinion from the December 2010 examiner, or another medical professional, that addressed whether the Veteran's avascular necrosis was aggravated by his service-connected residuals of a left fibula fracture with tricompartmental osteoarthritis, to include the frequent cortisone shots received for his service-connected left knee disability.

In May 2014, an addendum opinion was obtained from a different VA examiner.  Following a review of the available medical records, the examiner opined that the Veteran's avascular necrosis was less likely than not proximately due to or the result of his service-connected residuals of a left fibula fracture with tricompartmental osteoarthritis, to include the frequent cortisone shots received.  In support of her opinion, the examiner reasons that localized steroid injection to a joint only affect that joint.  Thus, the Veteran's steroid injection to the knee did not affect the hips nor cause avascular necrosis of the hips.

Unfortunately, despite the Board's clear instruction that the examiner address whether the Veteran's service-connected residuals of a left fibula fracture with tricompartmental osteoarthritis, to include the frequent cortisone shots received for treatment, aggravated the Veteran's avascular necrosis, the examiner did not do so.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).  The Board emphasizes that causation and aggravation are two separate inquiries, and that an opinion that something "is not related to" or "is not due to" does not answer the question of aggravation.  Allen, 7 Vet. App. at 448.

The Board finds that the development directed in the last remand was not accomplished.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

Thus, the Veteran should be scheduled for a new VA examination by a different VA examiner to determine the nature and etiology of his avascular necrosis.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (explaining that once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Given the time that will pass during the processing of this remand, updated VA treatment records should be associated with the claims file on remand as well.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file any relevant records of the Veteran's treatment within the appropriate VA Health Care system.

2.  After the above development has been completed and all obtainable records have been associated with the claims file, afford the Veteran a VA examination to determine the nature and etiology of his bilateral avascular necrosis.  The claims file must be provided to the examiner, to include a copy of this Remand.  The examiner must review the claims file in conjunction with the examination and discuss in the report the relevant contents of the claims file as well as any relevant statements by the Veteran.  The examiner shall note in the examination report that the record (i.e., the electronic claims file) and this Remand have been reviewed.  

After examining the Veteran and taking a complete and thorough medical history, the examiner should offer an opinion as to the following questions:

a)  Whether it is as least as likely as not (a 50 percent or higher probability) that the Veteran's avascular necrosis developed as a result of his military service;

b)  Whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's bilateral avascular necrosis is caused by his service-connected residuals of a left fibula fracture with tricompartmental osteoarthritis, to include the frequent cortisone shots received for treatment; and

c)  Whether it is at least as likely as not (a 50 percent or higher probability) that the Veteran's bilateral avascular necrosis has been aggravated by his service-connected residuals of a left fibula fracture with tricompartmental osteoarthritis, to include the frequent cortisone shots received for treatment.  If the examiner determines that there is aggravation, the examiner should state, to the best of their ability, the baseline symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.

With regard to the questions above, the Board emphasizes that each must be answered.  The examiner should take into consideration all of the evidence of record, to include in- and post-service medical records, as well as the Veteran's lay statements concerning in-service incurrence and post-service symptomatology, accepted medical principles, and objective medical findings.  All opinions expressed must be accompanied by supporting rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


